Title: To Thomas Jefferson from Richard Hutton, [on or before 15 October 1801]
From: Hutton, Richard
To: Jefferson, Thomas


Sir
[on or before 15 Oct. 1801]
Please to forgive my forwardness in writing this to you, the opinion I and the World in general have of you emboldens me.
I am an Englishman, but have been in Principle a Repeblican from the beginning of the Revolution, by which I suffered much.
I am the Man who wrote the Letter to President Washington, requesting his attendance to view Mr. Pierce’s Machienary, and was at the very handle the then President Turned, you will remember that circumstance
I wish to be heard,
and wish you all imaginable success in all your undertakings
Richd. Hutton
